 

AMENDMENT AND EXCHANGE AGREEMENT

 

This Amendment and Exchange Agreement (the “Agreement”), dated as of July 31,
2015, is made by and among AllDigital Holdings, Inc., a Delaware corporation
(the “Company”) and the investors constituting the holders of at least a
majority in principal amount (“Majority in Interest”) of the Company’s 5% Senior
Secured Convertible Note due December 31, 2016 (“Original Notes”) identified on
the signature pages hereto. Capitalized terms used but not otherwise defined in
this Agreement shall have the meanings ascribed to them in the Securities
Purchase Agreement (the “Purchase Agreement”) by and among the Company and each
of the holders (each an “Investor” and collectively, the “Investors”) of the
Company’s Original Notes, effective as of the date the Purchase Agreement was
executed by the Company.

 

RECITALS

 

A. Each Investor purchased an Original Note from the Company pursuant to the
Purchase Agreement, and, in connection therewith, also entered into a Security
Agreement dated as of the effective date of the Purchase Agreement (“Original
Security Agreement”).

 

B. The Company desires to extend the Note Maturity Date (as defined in the
Original Notes) of the Original Notes to December 31, 2017 and make all unpaid
interest due and payable on the Note Maturity Date and therefore, the Company
and the holders of at least the Majority in Interest of the Original Notes
desire to enter into this Agreement, pursuant to which, among other things, the
Company and each Investor shall exchange the Original Note held by each such
Investor for a 5% Senior Secured Convertible Note due December 31, 2017 with
unpaid interest due and payable on the new maturity date (collectively, the
“Exchanged Notes”). The Exchanged Notes will be substantially identical to the
Original Notes except that the maturity date of the Exchanged Notes will be
December 31, 2017 and all unpaid interest due and payable under the Exchanged
Notes will be due and payable on the new maturity date. The Exchanged Notes will
be convertible into common stock of the Company (the “Exchanged Conversion
Shares” and together with the Exchanged Notes, the “Securities”). Interest on
the Exchanged Notes shall accrue at the interest rate described therein and
shall commence accruing on the Original Issue Date of the Original Notes.

 

C. Any provision of the Original Notes may be amended upon written consent of
the Company and holders of a Majority in Interest of the Original Notes.
Therefore, each of the Original Notes shall be amended and exchanged for
Exchanged Notes at the Closing (as defined below).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

 

1. EXCHANGE.

 

1.1 Exchange. On the Closing Date (as defined below) each Investor shall, and
the Company shall, exchange the Original Note held by such Investor for an
Exchanged Note. At the Closing (as defined below), the following transactions
shall occur (such transactions in this Section 1, the “Exchange”):

 

(a) Delivery. In exchange for an Investor’s Original Note, the Company shall
deliver or cause to be delivered to the Investor an Exchanged Note. Each
Investor shall deliver or cause to be delivered to the Company (or its designee)
the Original Note, as soon as commercially practicable following the Closing. As
of the Closing Date, all of the Investors’ rights under the Original Notes shall
be extinguished and the Original Note shall be cancelled. As of the Closing
Date, the Exchanged Note shall be deemed issued by the Company but will not be
delivered to the Investor until the Company’s receipt of the Investor’s Original
Note.

 

 

 

 

(b) Other Documents. The Company and the Investor shall execute and/or deliver
such other documents and agreements as are customary and reasonably necessary to
effectuate the Exchange, including an Amended and Restated Security Agreement
(“New Security Agreement”) that will replace the Original Security Agreement.

 

1.2 Closing. The closing of the Exchange (the “Closing”) shall occur on July 31,
2015 or such other date as is mutually acceptable to the holders of a Majority
in Interest of the Original Notes and the Company (the “Closing Date”).

 

2. REPRESENTATIONS AND WARRANTIES.

 

2.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors as follows:

 

(a) Organization and Qualification. The Company is duly formed and validly
existing under the laws of Nevada, with full power and authority to conduct its
business as it is currently being conducted and to own its assets. The Company
is not in violation of any of the provisions of its certificate or articles of
incorporation or bylaws. The Company is duly qualified to do business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect.

 

(b) Authorization; Enforcement. The Company has the requisite corporate
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of this Agreement by the Company and the consummation
by it of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action on the part of the Company and no
further consent or action is required to be obtained or taken, as the case may
be, by the Company, its Board of Directors or its stockholders. This Agreement
has been (or upon delivery will be) duly executed by the Company and is, or when
delivered in accordance with the terms hereof, will constitute, the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(c) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby do not, and will not, (i) conflict with or violate any
provision of the Company’s certificate of incorporation or bylaws, (ii) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company debt or otherwise) or other understanding to which the
Company is a party or by which any property or asset of the Company is bound, or
affected, except to the extent that such conflict, default, termination,
amendment, acceleration or cancellation right would not reasonably be expected
to have a Material Adverse Effect, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company is subject (including,
assuming the accuracy of the representations and warranties of the Investors set
forth in Section 3.2 hereof, federal and state securities laws and regulations
and the rules and regulations of any self-regulatory organization to which the
Company or its securities are subject), or by which any property or asset of the
Company are bound or affected, except to the extent that such violation would
not reasonably be expected to have a Material Adverse Effect.

 

-2-

 

 

(d) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement, other than: (i) the
filing of a financing statement in accordance with the Uniform Commercial Code
with the Secretary of State of Nevada, and (ii) the filing of a Form D with the
SEC and such filings as are required to be made under applicable state
securities laws.

 

(e) The Securities. The Securities are duly authorized and, when issued in
accordance with the terms of this Agreement or the Exchanged Note, will be duly
and validly issued, fully paid and non-assessable, free and clear of all liens
and will not be subject to preemptive or similar rights of stockholders (other
than those imposed by the Investors). The Securities, when duly executed and
delivered by the Company, will constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms.

 

(f) No General Solicitation. Neither the Company, nor any of its Affiliates, nor
any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Securities.

 

(g) Private Placement; Investment Company; U.S. Real Property Holding
Corporation. Neither the Company nor any of its Affiliates nor, to the Company’s
knowledge, any Person acting on the Company’s behalf has, directly or
indirectly, at any time within the past six months, made any offer or sale of
any security or solicitation of any offer to buy any security under
circumstances that would (i) eliminate the availability of the exemption from
registration under Regulation D under the Securities Act in connection with the
offer and sale by the Company of the Securities as contemplated hereby or (ii)
cause the offering of the Securities pursuant to this Agreement to be integrated
with prior offerings by the Company for purposes of any applicable law. Assuming
the accuracy of the representations and warranties of the Investors set forth in
Section 2.2, no registration under the Securities Act is required for the offer
and sale of the Securities by the Company to the Investors as contemplated
hereby. The Company is not required to be registered as, and is not an Affiliate
of, an “investment company” within the meaning of the Investment Company Act of
1940, as amended. The Company is not required to be registered as a United
States real property holding corporation within the meaning of the Foreign
Investment in Real Property Tax Act of 1980.

 

(h) Acknowledgment Regarding Investors’ Purchase of Securities. The Company
acknowledges and agrees that each of the Investors, in their capacity as such,
is acting solely in the capacity of an arm’s length investor with respect to
this Agreement and the transactions contemplated hereby and thereby. The Company
further acknowledges that no Investor, in its capacity as such, is acting as a
financial advisor or fiduciary of the Company with respect to this Agreement and
the transactions contemplated hereby and any advice given by any Investor or any
of their respective representatives or agents in connection with this Agreement
and the transactions contemplated hereby and thereby is merely incidental to the
Investors’ purchase of the Securities. The Company further represents to each
Investor that the Company’s decision to enter into this Agreement has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its advisors and representatives.

 

-3-

 

 

(i) Seniority. As of the Closing, no indebtedness or other claim against the
Company is senior to the Exchanged Notes in right of payment, whether with
respect to interest or upon liquidation or dissolution, or otherwise, other than
indebtedness secured by purchase money security interests (which is senior only
as to underlying assets covered thereby) and capital lease obligations (which is
senior only as to the property covered thereby).

 

2.2 Representations and Warranties of the Investors. Each Investor hereby, as to
itself only and for no other Investor, represents and warrants to the Company as
follows:

 

(a) Organization; Authority. Such Investor that is an entity is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder and thereunder.
The purchase of the Securities hereunder by such Investor that is an entity has
been duly authorized by all necessary corporate, partnership or other action on
the part of such Investor. Such Investor that is an individual has the capacity
to enter into this Agreement and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by such Investor and
constitutes the valid and binding obligation of such Investor, enforceable
against it in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b) Own Account. Such Investor is acquiring the Securities in the ordinary
course of business for its own account and not with a view towards, or for
resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered under the Securities Act or under an exemption from
such registration and in compliance with applicable federal and state securities
laws, and such Investor does not have a present intent to effect any
distribution of the Securities to or through any person or entity; provided,
however, that by making the representations herein, such Investor does not agree
to hold the Securities for any minimum or other specific term and reserves the
right to dispose of the Securities at any time in accordance with or pursuant to
a registration statement or an exemption under the Securities Act.

 

(c) Investor Status. At the time such Investor was offered the Securities, it
was, and at the date hereof it is an “accredited investor” as defined in Rule
501(a) under the Securities Act or a “qualified institutional buyer” as defined
in Rule 144A(a) under the Securities Act. Such Investor is not a registered
broker dealer registered under Section 15(a) of the Exchange Act, or a member of
the Financial Industry Regulatory Authority, Inc. or an entity engaged in the
business of being a broker dealer. Except as otherwise disclosed in writing to
the Company prior to the date of this Agreement, such Investor is not affiliated
with any broker dealer registered under Section 15(a) of the Exchange Act, or a
member of the Financial Industry Regulatory Authority, Inc. or an entity engaged
in the business of being a broker dealer.

 

-4-

 

 

(d) General Solicitation. Such Investor is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media, broadcast
over television or radio, disseminated over the Internet or presented at any
seminar or any other general solicitation or general advertisement.

 

(e) Experience of Such Investor. Such Investor, either alone or together with
its representatives has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Investor understands that it must bear
the economic risk of this investment in the Securities indefinitely, and is able
to bear such risk and is able to afford a complete loss of such investment.

 

(f) Access to Information. Such Investor acknowledges that it has been afforded:
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Securities and the merits and risks of
investing in the Securities; (ii) access to information about the Company and
its financial condition, results of operations, business, properties, management
and prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment.

 

(g) No Governmental Review. Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(h) No Conflicts. The execution, delivery and performance by such Investor of
this Agreement and the consummation by such Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Investor that is an entity or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Investor is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to such Investor, except in the case of
clauses (ii) and (iii) above, for such that are not material and do not
otherwise affect the ability of such Investor to consummate the transactions
contemplated hereby.

 

(i) Restricted Securities. The Investors understand that the Securities are
characterized as “restricted securities” inasmuch as they are being acquired
from the Company in a transaction not involving a public offering. The Investors
understand that the Securities have not been registered under the Securities Act
or any applicable state securities law and that under such laws and applicable
regulations such Securities may be resold without registration under the
Securities Act only in certain limited circumstances.

 

(j) Legends. It is understood that, except as provided in Section 4.1(b) of the
Purchase Agreement, certificates evidencing the Securities will bear the legend
set forth in Section 4.1(b) of the Purchase Agreement.

 

(k) No Legal, Tax or Investment Advice. Such Investor understands that nothing
in this Agreement or any other materials presented by or on behalf of the
Company to the Investor in connection with the purchase of the Securities
constitutes legal, tax or investment advice. Such Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities.

 

3. MISCELLANEOUS.

 

Sections 4 and 5 of the Purchase Agreement are hereby incorporated by reference
herein, mutatis mutandis.

 

[SIGNATURE PAGES TO FOLLOW]

 

-5-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

  ALLDIGITAL HOLDINGS, INC.         By:     Name: Michael F. Linos   Title: CEO
and President

 

COMPANY SIGNATURE PAGE

 

 

 

 

Investor Signature Page

 

By its execution and delivery of this signature page, the undersigned Investor
hereby joins in and agrees to be bound by the terms and conditions of the
Amendment and Exchange Agreement dated as of July 31, 2015 (the “Agreement”) by
and among AllDigital Holdings, Inc. and the Investors (as defined therein), as
to the principal amount of the Notes set forth below, and authorizes this
signature page to be attached to the Purchase Agreement or counterparts thereof.

 

  Name of Investor:             By:     Name:     Title:           Address:    
                  Telephone No.:           Facsimile No.:           Email
Address:           Principal Amount of Original Notes Exchanged: $________

 

Delivery Instructions (if different than above):

 

c/o: _______________________________________________________________      
Address: ___________________________________________________________      
___________________________________________________________       Telephone No.:
______________________________________________________       Facsimile No. :
_______________________________________________________       Other Special
Instructions: ______________________________________________  

 

 

 

 

 

